Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into the 6th day of July, 2009, but effective as of March 31, 2009 (the
“Effective Date”), by and between Private Bancorp, Inc. (the “Company”), and
Dennis Klaeser (“Klaeser”).
RECITALS
A. Klaeser was employed by the Company as its Chief Financial Officer until
February 6, 2009 at which time the Company advised Klaeser that his period of
service as Chief Financial Officer was terminated and that his employment with
the Company and all of its affiliates would terminate effective March 31, 2009.
B. Klaeser and the Company are parties to a term sheet agreement entered into in
December 2007 (the “Term Sheet Agreement”), pursuant to which, subject to
delivery of a waiver and general release, Klaeser would became entitled to
certain severance benefits in connection with the termination of his employment
on March 31, 2009.
C. Due to uncertainty surrounding the application of the American Recovery and
Reinvestment Act of 2009 (“ARRA”) to certain provisions of the Emergency
Economic Stabilization Act of 2008, as amended by ARRA (“EESA”) on the Company’s
ability to provide such severance benefits to Klaeser, the Company has refrained
from providing any such benefits to Klaeser.
D. On June 15, 2009, the United States Department of Treasury published interim
final rules relating to EESA, which interim final rules provide that certain
limitations set forth in EESA prohibiting the payment of any severance benefits
are not effective until June 15, 2009, the date the interim final rules were
published in the Federal Register, and that such rules appear to permit the
Company to provide the severance benefits to Klaeser.
E Klaeser and the Company desire to enter into this Agreement, which is the
waiver and general release contemplated by the Term Sheet Agreement, and which
also evidences the parties intent to comply with the interim final rule.
NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:
1. Termination of Employment. Effective the close of business on March 31, 2009
(“Termination Date”), Klaeser’s employment with the Company terminated along
with all other positions he held with the Company. Klaeser acknowledges that he
has not and, further, agrees that he will not hereafter seek reinstatement,
recall or re-employment with the Company.

 

 



--------------------------------------------------------------------------------



 



2. Payments. In accordance with the Term Sheet Agreement and as additional
consideration, Klaeser shall receive the following amounts and entitlements in
connection with his separation from the Company:
(a) Severance Payments. The Company shall pay Klaeser severance pay equal to one
year’s current base salary of $310,000, plus the average of Klaeser’s bonus
amount for the years 2006-2008, or $155,833. This sum of $465,833 will be paid
in substantially equal monthly installments of $38,819.41 (less applicable
withholdings) in accord with the Company’s normal payroll practices, modified as
follows. Payments will commence after the receipt of this signed agreement and
expiration of the revocation period described below in paragraph 11(b). The
first payment will be made on the first regular payroll date following
expiration of the revocation period described in Section 11(b) below and will
include the monthly installment payments that would have been due for the months
of April, May and June 2009, as well as the monthly installment for July 2009.
Thereafter, the monthly installment payments will be made on the first regular
payroll date occurring during the month until the aggregate sum of $465,833 has
been paid.
(b) Vacation/Expenses. Klaeser acknowledges that he has received payment of all
of his accrued but unused vacation as of March 31, 2009 and reimbursement of all
businesses expenses he incurred prior to March 31, 2009.
(c) Medical and Dental Benefits. Klaeser was entitled to elect to continue his
medical and dental insurance coverage, as mandated by COBRA for up to 18 months.
If Klaeser has so elected, and to the extent he remains eligible for continued
coverage under COBRA, the Company will, for twelve (12) months, pay the
difference between the COBRA continuation coverage premium and the premium paid
by active employees. These subsidy payments are subject to payroll tax
withholding. After the twelve-month period, Klaeser will be solely responsible
for paying the COBRA premiums.
(d) No 2008 Bonus; No Pro Rata 2009 Bonus. Klaeser did not earn a bonus for
2008. No pro rata 2009 bonus is payable.
(e) Withholding. The Company and Klaeser acknowledge and agree that all payments
made pursuant to this Paragraph 2 are “wages” for purposes of FICA, FUTA and
income tax withholding (other than as may be excluded as a working condition
fringe) and the Company shall therefore withhold from any payments hereunder the
amounts it determines to be necessary to satisfy all tax withholding
obligations.
(f) Outplacement Assistance; Legal Services. The Company will pay to Klaeser
$12,500 to reimburse him for legal fees paid to Barack Ferrazzano Kirschbaum &
Nagelberg LLP, his legal counsel in regard to this Separation Agreement and
General Release, and $25,000 on his behalf to Shields Meneley Partners, his
executive outplacement firm.

 

-2-



--------------------------------------------------------------------------------



 



(g) Other. Except as otherwise set forth in this Paragraph 2 or as provided in
Paragraph 3 below, no other sums or amounts of any kind (contingent or
otherwise) shall be paid or provided to Klaeser in respect of his employment by
the Company, or as additional separation amounts, and any further such sums or
amounts (whether or not owed) are hereby expressly waived by Klaeser. Klaeser
acknowledges that all other employee benefits ceased as of March 31, 2009.
3. Equity. Klaeser’s stock options and restricted stock units have been or will
be treated according to the terms of the applicable plans and agreements as
summarized in Exhibit A to this Agreement.
4. General Release. As required by the Term Sheet Agreement, and in
consideration of the additional payments and benefits to be made or provided by
the Company to Klaeser in Paragraphs 2 and 3 above, Klaeser, with full
understanding of the contents and legal effect of this General Release and
having the right and opportunity to consult with his counsel, waives, releases
and discharges the Company, its shareholders, officers, directors, supervisors,
members, managers, employees, agents, representatives, attorneys, parent
companies, divisions, subsidiaries and affiliates, and all related entities of
any kind or nature, and its and their predecessors, successors, heirs,
executors, administrators, and assigns (collectively, the “Released Parties”)
from any and all claims, actions, causes of action, grievances, suits, charges,
or complaints of any kind or nature whatsoever, that he ever had or now has,
whether fixed or contingent, liquidated or unliquidated, known or unknown,
suspected or unsuspected, and whether arising in tort, contract, statute, or
equity, before any federal, state, local, or private court, agency, arbitrator,
mediator, or other entity, regardless of the relief or remedy. Without limiting
the generality of the foregoing, it being the intention of the parties to make
this General Release as broad and as general as the law permits, this Release
specifically includes any and all subject matter and claims arising from any
alleged violation by the Released Parties under the Age Discrimination in
Employment Act of 1967, as amended; Title VII of the Civil Rights Act of 1964,
as amended; the Civil Rights Act of 1866, as amended by the Civil Rights Act of
1991 (42 U.S.C. § 1981); the Rehabilitation Act of 1973, as amended; the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”); the
Illinois Wage Payment and Collection Act; the Illinois Human Rights Act, the
Cook County Human Rights Ordinance, the Chicago Human Rights Ordinance, and
other similar state or local laws; the Americans with Disabilities Act; the
Family and Medical Leave Act; the Worker Adjustment and Retraining Notification
Act; the Older Worker Benefits Protection Act, the Equal Pay Act; Executive
Order 11246; Executive Order 11141; and any other statutory claim, employment or
other contract or implied contract claim and claims under any company severance
policy or plan, and under any incentive compensation program, claim for equity
or phantom equity, or common law claim for wrongful discharge, breach of an
implied covenant of good faith and fair dealing, defamation, intentional
infliction of emotional distress, negligence or invasion of privacy arising out
of or involving his employment with the Company, the termination of his
employment with the Company, or involving any continuing effects of his
employment with the Company or termination of employment with the Company.
Klaeser further acknowledges that he is aware that statutes exist that render
null and void releases and discharges of any claims, rights, demands,
liabilities, action and causes of action which are unknown to the releasing or
discharging party at the time of execution of the release and discharge. Klaeser
hereby expressly waives, surrenders and agrees to forego any protection to which
he would otherwise be entitled by virtue of the existence of any such statute in
any jurisdiction including, but not limited to, the State of Illinois.

 

-3-



--------------------------------------------------------------------------------



 



Excluded from this release are any claims which cannot be waived or released by
law, including but not limited to the right to file a charge with or participate
in an investigation conducted, by certain government agencies. Klaeser does,
however, waive Klaeser’s right to any monetary recovery should any agency (such
as the Equal Employment Opportunity Commission) pursue any claims on Klaeser’s
behalf. Klaeser represents and warrants that he has not filed any complaint,
charge, or lawsuit against the Company with any government agency or any court.
Klaeser acknowledges that this Agreement constitutes and may be pleaded as, a
bar to any such claim, action, cause of action or proceeding. The foregoing
notwithstanding, this Paragraph 4 and Exhibit B shall not preclude Klaeser from
(i) filing a claim with respect to the enforcement of the terms of this
Agreement; (ii) enforcing rights, if any, to indemnification as may be provided
for under the Company’s by-laws or under any directors’ and officers’ liability
insurance; and (iii) challenging the release of his age discrimination claims
under the ADEA. If Klaeser sues the Company for any released claim, Klaeser
shall be liable to the Company for its reasonable attorneys’ fees and other
litigation costs incurred in defending against such a suit. Alternatively, in
the event Klaeser sues the Company (other than under the ADEA), Klaeser may, at
the Company’s option, be required to return all monies and other benefits paid
to Klaeser pursuant to this Agreement.
5. Breach/Indemnification. Klaeser will fully indemnify the Company and its
shareholders, members, managers, officers, directors, employees and independent
contractors against and will hold its shareholders, members, managers, officers,
directors, employees and independent contractors harmless from any and all
claims, costs, damages, demands, expenses (including without limitation
attorneys’ fees), judgments, losses or other liabilities of any kind or nature
whatsoever arising from or directly or indirectly related to any material breach
or failure by Klaeser to comply with any or all of the provisions of this
Agreement. Klaeser further agrees that his continuing entitlement to the amounts
described in Paragraphs 2 and 3 is contingent on his compliance with the
provisions of this Agreement. Further, Klaeser acknowledges that a breach of any
provision of this Agreement by him shall entitle the Company, at its sole
discretion, to cease making payments under this Agreement and to recover amounts
already paid hereunder. The Company will fully indemnify Klaeser against and
will hold him harmless from any and all claims, costs, damages, demands,
expenses (including without limitation attorneys’ fees), judgments, losses or
other liabilities of any kind or nature whatsoever arising from or directly or
indirectly related to any material breach or failure by the Company to comply
with any or all of the provisions of this Agreement.
6. Nondisparagement. Klaeser represents that he has not and will not make,
release or cause to be made or released any disparaging, untrue, or misleading
written or oral statements about or relating to the Company or its products or
services (or about or relating to any officer, director, member, agent,
employee, or other person acting on the Company’s behalf). The Company will not
make, release or cause to be made any public statements about Klaeser, his
employment with the Company or termination thereof which are inconsistent with
the Company’s prior public statements relating to Klaeser’s employment with the
Company or termination thereof.

 

-4-



--------------------------------------------------------------------------------



 



7. Confidentiality; Restrictive Covenants. Klaeser acknowledges and agrees that
his obligations and the Company’s rights under the Restrictive Covenant
provisions of the Term Sheet Agreement relating to confidentiality,
non-competition and non-solicitation to continue to apply as if such provisions
were set forth in full in this Agreement.
8. Company Property. Klaeser has returned all Company property in his possession
or control, including but not limited to all Company credit cards, documents,
memoranda, information (either in electronic or paper form), computers or
related equipment, telephones, PDAs, keys, identification cards and anything
else belonging to the Company. Additionally, Klaeser agrees not to enter,
damage, interfere with, log on to, or otherwise use in any way any Company
information system at any time. Klaeser further represents that he has not
destroyed, deleted or otherwise removed from the Company any property belonging
to the Company and agrees that he will not destroy, delete or otherwise remove
from the Company any property belonging to the Company.
9. Severability. If any provision of this Separation Agreement and General
Release shall be found by a court to be invalid or unenforceable, in whole or in
part, then such provision shall be construed and/or modified or restricted to
the extent and in the manner necessary to render the same valid and enforceable,
or shall be deemed excised from this Agreement, as the case may require, and
this Agreement shall be construed and enforced to the maximum extent permitted
by law, as if such provision had been originally incorporated herein as so
modified or restricted, or as if such provision had not been originally
incorporated herein, as the case may be. The parties further agree to seek a
lawful substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify the Agreement so that, once modified, the Agreement
will be enforceable to the maximum extent permitted by the law in existence at
the time of the requested enforcement.
10. Waiver. A waiver by the Company of a breach of any provision of this
Separation Agreement and General Release by Klaeser shall not operate or be
construed as a waiver or estoppel of any subsequent breach by Klaeser. No waiver
by the Company shall be valid unless in writing and signed by an authorized
officer of the Company.
11. Miscellaneous Provisions.
(a) Announcements. Klaeser agrees and acknowledges that he will make no
announcement about his termination or about the affairs of the Company which is
in any manner inconsistent with the terms of this Agreement, and further agrees
and acknowledges that any press or other written, oral or electronic public
releases, or statements concerning his termination, the terms of this Agreement
shall be issued by the Company only.

 

-5-



--------------------------------------------------------------------------------



 



(b) Knowing and Voluntarily. Klaeser represents and certifies that he has
carefully read and fully understands all of the provisions and effects of this
Agreement, has knowingly and voluntarily entered into this Agreement freely and
without coercion, and acknowledges that he has consulted with an attorney prior
to executing this Agreement and, by this Agreement, the Company advised him that
he has up to 21 days to consider this Agreement and Klaeser has been advised
that if he signs this Agreement, he has seven days following the date on which
he signs this Agreement to revoke it, and this Agreement will not be effective
until after this seven (7) day period has lapsed. If Klaeser does not accept
this Agreement by the end of the 21-day consideration period, or if Klaeser
accepts and then revokes within the seven (7) day period, the offer contained in
this Agreement shall expire and be of no further force or effect. Klaeser is
voluntarily entering into this Agreement, and neither the Company nor its
agents, representatives, or attorneys made any representations concerning the
terms or effects of this Agreement other than those contained in the Agreement
itself. Further, Klaeser acknowledges that the consideration provided him in
exchange for his execution of this Separation Agreement and General Release
includes consideration in addition to what he would otherwise be entitled to as
a matter of law or policy of the Company.
12. Complete Agreement; TARP. This Agreement, together with the agreements
referred to herein sets forth the entire agreement between the parties, and
fully supersedes any and all prior agreements or understandings between the
parties pertaining to actual or potential claims arising from Klaeser’s
employment with the Company or the termination of Klaeser’s employment with the
Company. Klaeser further acknowledges and agrees that the provisions of the CPP
Senior Officer Agreement and related waiver executed by Klaeser in connection
with the Company’s participation in the TARP program continue in full force and
effect, it being understood that nothing in this Agreement shall constitute an
expansion of such waiver or agreement. In addition, Klaeser agrees that in the
event the payment or provision by the Company or receipt by Klaeser of any
amounts or benefits paid or provided hereunder or otherwise in connection with
Klaeser’s departure from the Company are determined to have violated or to
violate the provisions of EESA, then such payments or benefits will be subject
to recovery or cancellation by the Company and Klaeser agrees to such
cancellation and/or repayment of such amounts upon written notice from the
Company that the Company has made a good faith determination (based upon a
written opinion of counsel or determination by an applicable regulatory agency)
that such cancellation or the amount of such repayment is so required.
13. Future Cooperation. In connection with any and all claims, disputes,
negotiations, governmental or internal investigations, lawsuits or
administrative proceedings (the “Legal Matters”) involving the Company, or any
of its current or former officers, employees or Board members (collectively, the
“Disputing Parties” or, individually, a “Disputing Party”), Klaeser agrees to
make himself reasonably available, upon reasonable notice from the Company and
without the necessity of subpoena, to provide information or documents, provide
declarations or statements regarding a Disputing Party, meet with attorneys or
other representatives of a Disputing Party, prepare for and give depositions or
testimony, and/or otherwise cooperate in the investigation, defense or
prosecution of any or all such Legal Matters, as may, in the good faith of the
Company, be reasonably requested.

 

-6-



--------------------------------------------------------------------------------



 



14. Amendment. This Agreement may not be altered, amended, or modified except in
writing signed by both Klaeser and the Company.
15. Joint Participation. The parties hereto participated jointly in the
negotiation and preparation of this Agreement, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Agreement. Accordingly, it is agreed that no rule of construction shall
apply against any party or in favor of any party. This Agreement shall be
construed as if the parties jointly prepared this Agreement, and any uncertainty
or ambiguity shall not be interpreted against one party and in favor of the
other.
16. Notice. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) three (3) business days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid; (ii) when receipt is electronically confirmed, if sent by fax
(provided that a hard copy shall be promptly sent by first class mail); or
(iii) one (1) business day following deposit with a recognized national
overnight courier service for next day delivery, charges prepaid, and, in each
case, addressed to the intended recipient, as set forth below:

         
To the Company:
  Christopher J. Zinski
General Counsel
Private Bancorp, Inc.
120 South LaSalle Street
Suite 400
Chicago, IL 60602    
To Klaeser:
  To the last recorded address
on the books and records
of the Company    
With a copy to:
  Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, IL 60606
Attention: Donald L. Norman, Jr.

17. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without reference to its
conflict of law provisions. Furthermore, Klaeser agrees and consents to submit
to personal jurisdiction in the state of Illinois in any state or federal court
of competent subject matter jurisdiction situated in Cook County, Illinois.
Klaeser further agrees that the sole and exclusive venue for any suit arising
out of, or seeking to enforce this Agreement shall be in a state or federal
court of competent subject matter jurisdiction situated in Cook County,
Illinois. In addition, Klaeser waives any right to challenge in another court
any judgment entered by such Cook County court or to assert that any action
instituted by the Company in any such court is in the improper venue or should
be transferred to a more convenient forum.

 

-7-



--------------------------------------------------------------------------------



 



18. Headings. The headings in this Agreement are inserted for convenience only
and are not to be considered a constriction of the provisions hereof.
19. Execution of Agreement. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one Agreement.
PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS
AND FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT.

 

-8-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Klaeser and the Company have voluntarily signed this
Separation Agreement and General Release consisting of seven (7) pages and a one
(1) page Exhibit A on the dates set forth below.
PRIVATE BANCORP, INC.

          By: /s/ Joan Schellhorn   /s/ Dennis Klaeser       Dennis Klaeser  
Its: Chief Human Resource Officer   Dated: 7/7/2009   Dated: 7/6/2009      

 

-9-